DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-41, 47-56 and 60-101, in the reply filed on 23 May 2022 is acknowledged. Claims 1-41, 47-56 and 60-101 are examined on their merits and claims 42-46, 57-59 and 102 are withdrawn from further consideration.  

Claim Objections
Claim 26 calls for “… wherein the device comprises at least one coating(s) upon at least a portion of the portion of the distal portion.” This language is awkward and should be revised to avoid redundant language. 
Claim 27 describes “… wherein the device comprises at least one impregnation(s) within at least a portion of the portion of the distal portion.” likewise should be rephrased. 
In claims 35, 36, 98 and 99, the language “… towards the distal end of the retention portion is greater [[that]] than the …” should be changed for clarity. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17 and 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 calls for “…wherein the at least one antimicrobial material comprises at least one of chlorhexidine, silver ions, nitric oxide, bacteriophage(s), sirolimus, heparin, phosphorylcholine, silicone dioxide, diamond-like carbon, caspofungin, chitosan, organosilane(s), sulfonamide(s) or antimicrobial peptide(s).” This language is ambiguous because not all of the claimed agents have an antimicrobial effect. For example, heparin serves primarily as an anticoagulant. Silicon dioxide is a generally inert substance that does not appear to affect microbes. The other highlighted agents are likewise not known for significant antimicrobial effects. 
Claims 17 and 74 call for “… wherein the at least one antimicrobial material comprises at least one antibacterial material and at least one antibiotic material.” This language is ambiguous since the claim does not clearly distinguish the antibacterial material from the antibiotic material. These terms often appear interchangeably, and describe compounds that prevent bacterial growth. This claim has been interpreted as describing more than one antibacterial agent. 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 18 calls for “…wherein the at least one coating(s) and/or impregnation(s) comprises at least one lubricant and at least one antimicrobial material.” This claim does not add any further limitations to parent claim 1, which also describes a lubricant and an antimicrobial material. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12, 14-15, 18-20, 23-34, 38-41, 47-53, 60-67, 69-71, 75-78, 83, 85, 88-97 and 101 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Jia-Xing (CN 202526754 U) in view of Nyman; Martin et al. (US 20100086580 A1).
Regarding claim 1, Liu discloses a urinary catheter or urinary stent device (¶ [0002], a urinary catheterization bracket, in particular to a three- dimensional inner hole drainage tube), comprising: 
(a) a proximal portion (¶ [0020], tube body 11); and 
(b) a distal portion, the distal portion comprising a retention portion that comprises at least one protected drainage hole(s), port(s) or perforation(s) (¶ [0020], pigtail ring 13 is spirally curled, and a plurality of drainage holes 15 are opened on the side wall of the pigtail ring 13 toward the center of the spiral); and 
is configured to establish an outer periphery or protective surface area that inhibits mucosal tissue from occluding the at least one protected drainage hole(s), port(s) or perforation(s) upon application of negative pressure through the catheter (¶ [0026], At the same time, the drainage hole 15 of the three-dimensional inner hole drainage tube 10 is opened on the inner side of the pigtail ring 13 which can effectively reduce the probability of the drainage hole 15 being covered by human tissue during drainage, thereby ensuring an effective drainage cross-section and ensuring flow Smooth, reduce drainage time and improve drainage efficiency). 
Liu is silent whether the drainage holes are configured to inhibit occlusion  upon application of negative pressure. However, Liu’s catheter has the same structure as the claimed catheter, and therefore appears capable of performing the same function. 
When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, a retention portion comprising at least one protected drainage hole(s), port(s) or perforation(s)) except for a property or function (in the present case, inhibiting mucosal tissue from occluding the at least one protected drainage hole(s), port(s) or perforation(s) upon application of negative pressure through the catheter) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). 
Liu teaches the invention substantially as claimed by Applicant with the exception of a coating or impregnation. Nyman discloses a coated and/or impregnated urinary catheter or urinary stent device (¶ [0024] production method … suitable for the production of catheters, and specifically urinary catheters; ¶ [0039] The elongate shaft/tube of the catheter is made of a substrate material; ¶ [0055], catheters were prepared using a substrate material of a combination of the materials Polypropene, Polyethen Polyamide and Styren-ethen/buten-styren co-polymer), comprising: 
at least one coating(s) and/or at least one impregnation(s); the at least one coating(s) and/or at least one impregnation(s) comprising at least one of lubricant(s), antimicrobial material(s), pH buffer(s) or anti-inflammatory material(s) (¶ [0040] On at least part of the substrate, there is provided an antibacterial coating layer; ¶ [0043] A hydrophilic coating is arranged on at least part of the substrate forming the catheter shaft, and on top of the above-discussed antibacterial coating layer). 
Nyman reduces the discomfort of inserting a catheter (¶ [0002]); and also reduces the risk of a urinary tract infection (¶ [0004]). One would be motivated to modify Liu with Nyman’s coating to prevent pain or a UTI since Liu configures the device to operate as an internal urinary catheter. Therefore, it would have been obvious to modify Liu with Nyman’s coating in order to reduce the pain or risk of infection associated with a catheter. 

Regarding claim 39, Liu teaches the invention substantially as claimed by Applicant, as discussed above for claim 1. Liu lacks a lubricant and pH buffering material. Nyman discloses a catheter comprising at least one coating(s) and/or at least one impregnation(s), the coating comprising at least one lubricant (¶ [0020] Most preferably, the hydrophilic surface coating comprises polyvinylpyrrolidone (PVP); ¶ [0043] A hydrophilic coating is arranged on at least part of the substrate forming the catheter shaft, and on top of the above-discussed antibacterial coating layer); and 
at least one pH buffering material (¶ [0054], the hydrophilic coating contains an osmolality-increasing compound, for instance an inorganic salt selected from sodium and potassium chlorides, iodides, citrates and benzoates). 
To clarify, Nyman’s sodium or potassium citrate is interpreted as analogous to the claimed pH buffering material. 
Nyman lubricates a catheter to reduce a patient’s discomfort (¶ [0002]); and also regulates an osmolality of the lubricant (¶ [0054]). One would be motivated to modify Liu with Nyman’s lubricant and pH buffering material to reduce pain associated with a catheter and also to make the lubricant compatible with the body’s osmolality or pH. 

Regarding claim 60, Liu teaches the invention substantially as claimed by Applicant, as discussed above for claim 1. Liu lacks an anti-inflammatory material. Nyman discloses a coated urinary catheter, comprising at least one coating(s) and/or at least one impregnation(s), the at least one coating(s) and/or at least one impregnation(s) comprising at least one anti-inflammatory material (¶ [0019] The hydrophilic polymer of the hydrophilic surface coating is preferably at least one of … polysaccharides, in particular heparin, dextran; ¶ [0043], the hydrophilic polymer coating may comprise … polyvinyl-pyrrolidone, heparin, dextran). 
To clarify, Nyman’s heparin is interpreted as analogous to the claimed anti-inflammatory material, since Applicant’s specification lists heparin as an anti-inflammatory material (¶ [0411], Examples of suitable anti-inflammatory agent(s) comprise at least one of Dexamethasone (DEX), Heparin). Nyman applies heparin to a catheter as a lubricant to reduce a patient’s discomfort (¶ [0002]). One would be motivated to modify Liu with Nyman’s lubricant and anti-inflammatory material to reduce pain associated with a catheter. 

Regarding claims 2-5, 7-9, 11, 14-15, 18-20, 23-27, 40-41, 61-67, 69-72, 75-78, 85 and 88-89, Liu lacks a coating comprising a lubricant, hydrophilic material, PVP or other components. Nyman discloses a device wherein the at least one lubricant is configured to become lubricious in a presence of fluid (¶ [0002], An advantage with such a hydrophilic coating is that it becomes extremely slippery when it is swelled with water); 
wherein the at least one lubricant comprises a hydrophilic material, wherein the hydrophilic material comprises a gel and/or hydrogel (¶ [0011], a hydrophilic surface coating arranged on at least a part of the surface of said substrate material; ¶ [0020], Most preferably, the hydrophilic surface coating comprises polyvinylpyrrolidone (PVP)); 
wherein the at least one lubricant comprises at least one of polyethylene glycol, polyvinylpyrrolidone, polytetrafluoroethylene, polyvinyl alcohol, polyacrylamide, polymethacrylate, acrylic polymers or copolymers thereof, polyelectrolytes, hydrogels comprising polyacrylic acid and/or disulphide-crosslinked (poly(oligo(ethyleneoxide) monomethyl ether methacrylate) (¶ [0020], Most preferably, the hydrophilic surface coating comprises polyvinylpyrrolidone (PVP)); 
wherein the at least one coating(s) and/or impregnation(s) comprises at least one outermost layer comprising at least one lubricant (¶ [0029] arranging the antibacterial layer on at least part of the surface of said substrate material; and ¶ [0030] arranging a hydrophilic surface coating on top of said antibacterial layer); 
wherein the at least one coating(s) and/or impregnation(s) further comprises at least one sublayer positioned between the portion of the distal portion of the device and the at least one outermost layer, wherein the at least one sublayer comprises at least one antimicrobial material, anti-inflammatory material or pH buffering material (¶ [0029] arranging the antibacterial layer on at least part of the surface of said substrate material; ¶ [0033] arranging the antibacterial layer on at least part of the surface of said substrate material); 
wherein the at least one lubricant dissipates into surrounding fluid or tissue over time, thereby exposing the at least one sublayer to fluid and/or to the tissue surrounding the deployed device (¶ [0043], the hydrophilic polymer coating may comprise … polysaccharides … heparin, dextran, xanthan gum, polyvinyl alcohol); 
wherein, upon dissipation of the at least one lubricant of the outermost layer, the at least one antimicrobial material of the at least one sublayer is configured to release into surrounding fluid or tissue (¶ [0065] For these catheters, the total silver concentration of the surface was measured, and also the amount of released silver when leached in synthetic urine for 15 seconds, 30 seconds and 5 minutes, respectively); 
wherein the at least one antimicrobial material(s) comprises at least one of antiseptic material(s), antiviral material(s), antibacterial material(s), antifungal material(s), or an antibiotic material(s), wherein the at least one antimicrobial material comprises at least one of chlorhexidine, silver ions, nitric oxide, bacteriophage(s), sirolimus, heparin, phosphorylcholine, silicone dioxide, diamond-like carbon, caspofungin, chitosan, organosilane(s), sulfonamide(s) or antimicrobial peptide(s) (¶ [0015] "oligodynamic metals" … silver, e.g. in the form of silver salts, colloids, and complexes; ¶ [0057] Different amounts of silver was used in the coatings of different types of catheters); 
wherein the at least one coating(s) and/or impregnation(s) comprises at least one lubricant and at least one antimicrobial material (¶ [0020], hydrophilic surface coating comprises polyvinylpyrrolidone (PVP); ¶ [0015] "oligodynamic metals" … silver, e.g. in the form of silver salts, colloids, and complexes); 
wherein the at least one lubricant is present in an outermost layer of the coating (¶ [0029] arranging the antibacterial layer on at least part of the surface of said substrate material; ¶ [0033] arranging the antibacterial layer on at least part of the surface of said substrate material); 
wherein the at least one antimicrobial material is present in a sublayer of the coating positioned between the portion of the distal portion of the device and an outermost layer of the coating (¶ [0029] arranging the antibacterial layer on at least part of the surface of said substrate material; ¶ [0033] arranging the antibacterial layer on at least part of the surface of said substrate material); 
wherein the at least one pH buffer(s) comprises at least one of sodium citrate, sodium acetate, or sodium bicarbonate (¶ [0054], the hydrophilic coating contains an osmolality-increasing compound, for instance an inorganic salt selected from sodium and potassium chlorides, iodides, citrates and benzoates); 
wherein the at least one anti-inflammatory material comprises at least one of dexamethasone, heparin or alpha-melanocyte-stimulating hormone a-MSH (¶ [0043] the hydrophilic polymer coating may comprise … polyvinyl-pyrrolidone, heparin, dextran); 
wherein the at least one anti-inflammatory material comprises at least one of polyethylene glycol-containing polymers, poly(2-hydroxyethyl methacrylate), poly(N-isopropyl acrylamide), poly(acrylamide), phosphoryl choline-based polymers, mannitol, oligomaltose, or taurine groups (¶ [0019], polyacrylamides); 
wherein the device comprises at least one coating(s) upon at least a portion of the portion of the distal portion; or wherein the device comprises at least one impregnation(s) within at least a portion of the portion of the distal portion (¶ [0029] arranging the antibacterial layer on at least part of the surface of said substrate material; ¶ [0033] arranging the antibacterial layer on at least part of the surface of said substrate material); 
Nyman reduces friction from a urinary catheter and also reduces the risk of an infection (¶ [0002], [0004]). Regarding the rationale and motivation to modify Liu with the lubricant, pH buffer or anti-inflammatory material of Nyman, see discussion of claim 1 above. 

Regarding claims 10, 12 and 83, Liu and Nyman are silent whether the lubricant or anti-inflammatory material dissipates over a period of from 1 day to 14 days, or whether the at least one antimicrobial material of the at least one sublayer is configured for slow release into surrounding fluid or tissue over a period of from about 1 day to about one year. 
The time required for the lubricant, anti-inflammatory material or antimicrobial material to dissipate is interpreted as a result-effective variable, subject to experimentation and testing. A result-effective variable is a parameter which achieves a recognized result. These results are obtained by the determination of optimum or workable ranges of said variable through routine experimentation. The dissipation period affects how long the catheter will provide an anti-bacterial or anti-inflammatory effect through routine experimentation. For example, a catheter should release the anti-bacterial or anti-inflammatory agent while it resides in the patient. The time period for releasing an active agent and should generally align with the time period expected for the catheter to reside in the patient. Releasing agent during an excessively short a period will leave the tissues inadequately treated after the agent has dissipated. Dissipating the agent too slowly or during a long period will waste agent, which will remain in the device after it is removed. 
Therefore, it would have been obvious to adjust the dissipation period in order to treat the tissue site adequately without wasting agent. See MPEP 2144.05(II)(A,B). Also see in re Boesch and Slaney, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claims 28, 31, 34, 38, 92, 97 and 101, Liu discloses that the device is a ureteral catheter (¶ [0004] ureteral blockage); 
wherein the device comprises at least one of copper, silver, gold, nickel-titanium alloy, stainless steel, titanium, polyurethane, polyvinyl chloride, polytetrafluoroethylene (PTFE), latex, silicone coated latex, silicone, polyglycolide or poly(glycolic acid) (PGA), Polylactide (PLA), Poly(lactide-co-glycolide), Polyhydroxyalkanoates, Polycaprolactone and/or Poly(propylene fumarate) (¶ [0020], the pipe body 11 made of a polymer material polyurethane (PU)); 
wherein the retention portion is configured to be extended into a deployed position in which a diameter of the retention portion is greater than a diameter of a drainage lumen portion (Fig. 2, pig tail coil 13 is spirally curled, and has a diameter wider than the tube body 11); 
wherein a sidewall of the proximal portion of the device is essentially free or free of drainage openings (Figs. 1, 2, drainage holes 15 are arranged on the pig tail coil 13, but not on pipe body 11). 

Regarding claims 29 and 93, Liu does not explicitly disclose that the catheter is a bladder catheter. Nyman discloses a device that is a bladder catheter (¶ [0038] In case of catheters, at least a part of an elongate tube forms an insertable length to be inserted through a body opening of the user, such as the urethra in case of a urinary catheter). 
Nyman selects a common type of catheter for treatment with a hydrophilic coating. One would be motivated to modify Liu by configuring the catheter for use in a bladder, or by selecting a bladder catheter as taught by Nyman in order to drain urine from another segment of the patient’s urinary system. Therefore, it would have been obvious to modify Liu with Nyman’s bladder catheter in order to drain fluid from a closely associated organ of the urinary system. 

Regarding claims 30 and 94, Liu does not explicitly disclose that a proximal end of the proximal portion of the device is configured to be directly or indirectly connected to a pump for applying negative pressure to the device. However, this claim does not appear to add any structural features to the device, instead describes a capability of connecting the proximal end to a pump. Liu’s catheter comprises a cylindrical tube which is fully capable of connecting to a pump, as with a tapered Luer or friction connector. 

Regarding claims 32 and 95, Liu discloses a device wherein the at least one protected drainage hole(s), port(s) or perforation(s) are disposed on a protected surface area or inner surface area of the retention portion (¶ [0020], The pigtail ring 13 is spirally curled, and a plurality of drainage holes 15 are opened on the side wall of the pigtail ring 13 toward the center of the spiral); and 
wherein an outer periphery or protective surface area of the retention portion of the catheter is configured to support the mucosal tissue and thereby prevent occlusion of the one or more of the protected drainage holes, ports or perforations (¶ [0026], which can effectively reduce the probability of the drainage hole 15 being covered by human tissue during drainage, thereby ensuring an effective drainage cross-section and ensuring flow Smooth, reduce drainage time and improve drainage efficiency).
Liu does not explicitly disclose that the outer periphery prevents occlusion upon application of negative pressure. This limitation is interpreted as an inherent or obvious property of the device as discussed for claim 1 above.  

Regarding claims 33 and 96, Liu discloses a device wherein the retention portion comprises one or more helical coils, each coil having an outwardly facing side and an inwardly facing side (¶ [0021], Preferably, the pigtail ring 13 is spirally curled from the end of the pipe body 11); and 
wherein an outer periphery or protective surface area comprises the outwardly facing side(s) of the one or more helical coil(s) (Figs. 1, 2, the pigtail ring 13 has an outwardly facing surface); and 
the at least one protected drainage hole(s), port(s) or perforation(s) are disposed on the inwardly facing side(s) of the one or more helical coil(s) (¶ [0020], The pigtail ring 13 is spirally curled, and a plurality of drainage holes 15 are opened on the side wall of the pigtail ring 13 toward the center of the spiral). 

Regarding claims 47-53, 90 and 91, Liu lacks a coating or impregnation. Nyman discloses a catheter comprising a coating or impregnation (¶ [0037], the following discussion is in particular concerned with the preferred field of use, urinary catheters; ¶ [0040] On at least part of the substrate, there is provided an antibacterial coating layer; ¶ [0043] A hydrophilic coating is arranged … on top of the above-discussed antibacterial coating layer). 
Nyman further discloses that the coating may be applied to a distal portion, a portion of an outer surface or the outer surface of the catheter (¶ [0038], By insertable length is normally, in the context of a hydrophilic catheter, meant that length of the elongate tube which is coated with a hydrophilic material, for example PVP, and which is insertable into the urethra of the patient). Although Nyman does not explicitly disclose a retention portion or protective surface area, A skilled artisan would have been able to modify Liu with Nyman’s coating by applying Nyman’s coating to Liu’s retention portion, along with the insertable length of the catheter. 
Nyman reduces discomfort or a risk of infection associated with a catheter (¶ [0002], [0004]). Regarding rationale and motivation to modify Liu with Nyman’s coating, see the discussion of claim 1 above. 

Claims 6 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Nyman, further in view of House; Jamie Glen (US 20080097463 A1).
Regarding claims 6 and 68, Liu and Nyman lack polytetrafluoroethylene, siloxane, silicone or polysiloxane. House discloses a catheter assembly (¶ [0002], [0023], catheter assembly 100), comprising: 
a coating and/or impregnation comprising at least one of lubricant(s) or antimicrobial material(s), wherein the at least one lubricant comprises at least one of polytetrafluoroethylene, siloxane(s), silicone(s) or polysiloxane(s) (¶ [0054], The lubricating material includes but is not limited to an aqueous solution or a hydrogel formed as the reaction product of a siloxane containing macromer, one hydrophilic polymer, and one compatibilizing component). 
House selects a commercially available and biocompatible material for a catheter lubricant. One would be motivated to modify Liu and Nyman with House’s siloxane component to compose a lubricant from known materials since Nyman suggests many alternatives for lubricants (¶ [0019]). Therefore, it would have been obvious to modify Liu and Nyman with House’s siloxane in order to use a commercially available and biocompatible material. 

Claims 16, 17, 73 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Nyman, further in view of Andrews; Gavin Paul et al. (US 20110238163 A1).
Regarding claims 16, 17, 73 and 74, Liu lacks an antibiotic material. Nyman discloses at least one antibacterial material (¶ [0056], substrates were dipped in a deposition solution comprising silver-containing salt). Regarding rationale and motivation to modify Liu with the antibacterial material of Nyman, see discussion of claim 1 above.  
Liu and Nyman lack amdinocillin, levofloxacin, penicillin, tetracyclines, sparfloxacin, or vancomycin. Andrews discloses a urinary catheter (¶ [0002], [0056]), comprising: 
a coating comprising at least one of lubricant(s), antimicrobial material(s), pH buffer(s) or anti-inflammatory material(s) (¶ [0002], 0057] The structural layer and pH sensitive layer … can further comprise one or more functional excipients); 
wherein the at least one antibiotic material comprises at least one of amdinocillin, levofloxacin, penicillin, tetracyclines, sparfloxacin, or vancomycin (¶ [0058] The pH sensitive layer may comprise one or more functional excipients … Exemplary active agents can be selected from the group consisting of antimicrobial compounds, Levofloxacin and Nalidixic acid, antibiotic compounds). 
Andrews prevents infections with a commercially available antibiotic. One would be motivated to modify Liu and Nyman with the levofloxacin of Andrews to limit the risk of infections from introducing a catheter. Therefore, it would have been obvious to modify Liu and Nyman with the levofloxacin of Andrews in order to reduce the risk of a bacterial infection. 

Claims 35-37 and 98-100 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Nyman, further in view of Olsen, Raymond E.  et al. (US 20040073194 A1).
Regarding claims 35-37 and 98-100, Liu and Nyman are silent whether  the number, size or total area of drainage holes, ports or perforations increases towards the distal end of the retention portion. Olsen discloses a catheter (¶ [0003], [0005], [0019], FIG. 1 … catheter assembly 10), comprising: 
proximal and distal portions (¶ [0019], Each of surfaces 16 and 18 extend between a proximal end 20 and an opposing distal end 22); 
drainage holes (¶ [0020], a plurality of longitudinally spaced apart side ports 30A-30D are formed on sidewall 14); 
wherein the number of the drainage holes, ports or perforations towards the distal end is greater than the number of the drainage holes, ports or perforations towards the proximal end (¶ [0036], FIG. 3 … catheter assembly 70 … the concentration of side ports increases towards distal end 22); 
wherein the size of one or more of the drainage holes, ports or perforations towards the distal end of the retention portion is greater that the size of one or more of the drainage holes, ports or perforations towards the proximal end of the retention portion (¶ [0021], To that end, side ports 30 increase in size from side port 30A to side port 30D. That is, side port 30D is larger than side port 30A; ¶ [0035], FIG. 2 … catheter assembly 60.); 
wherein the total area of the drainage holes, ports or perforations towards the distal end of the retention portion is greater than the total area of the drainage holes, ports or perforations towards the proximal end of the retention portion (Fig. 2, side port 30D is larger than side port 30A; Fig. 3, the distal end has more side ports 52). 
Olsen compensates for fluid resistance across a catheter to provide an even rate of flow across a target site (¶ [0008], [0009], [0022]). One would be motivated to modify Liu and Nyman by adjusting a number, size or total area of drainage holes as taught by Olsen to more evenly drain portions of a kidney since Liu’s catheter is configured for draining the urinary system. Therefore, it would have been obvious to modify Liu and Nyman with the variable number, size or total area of drainage holes of Olsen in order to more evenly drain a kidney or portion of the urinary system. 
 
Claims 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Nyman, further in view of Utas; Jan et al. (US 20180001055 A1).
Regarding claims 54-56, Liu lacks a coating. Nyman discloses a coating including a lubricant material (¶ [0043] A hydrophilic coating is arranged on at least part of the substrate forming the catheter shaft); an anti-inflammatory material (¶ [0043], the hydrophilic polymer coating may comprise … polyvinyl-pyrrolidone, heparin, dextran); and an antimicrobial material (¶ [0040] On at least part of the substrate, there is provided an antibacterial coating layer). Regarding rationale and motivation to modify Liu with Nyman’s coating materials, see discussion of claim 1 above. 
 Liu and Nyman are silent whether different portions of the distal portion comprise different coating, or whether the portion of the distal portion comprises coatings different from coatings present on another portion of the device. 
Utas discloses a urinary catheter (¶ [0002], [0009], [0084] A general urinary catheter 1);
wherein different portions of a distal portion comprise different coating(s) and/or different impregnant(s) (¶ [0030] In another line of embodiments, the distinct zones of different materials are extending in a longitudinal direction of the catheter; ¶ [0056] The tubular shaft is preferably at least partly coated with a hydrophilic surface coating; ¶ [0061] In case the two or more materials used in the two or more zones of the tubular shaft are different in respect of coatability, i.e. how well the intended coating adheres and functions, the material having best coatability is preferably as far as possible arranged on the exterior surface of the tubular shaft); 
wherein the portion of the distal portion comprises different coating(s) and/or different impregnant(s) from coating(s) and/or impregnant(s) present on another portion of the device (¶ [0031], continuously or non-continuously extending zone(s) may e.g. be arranged as a layer with varying thickness, at all places extending around the entire circumference of the tubular shaft). 
Utas demonstrates how to apply a discontinuous coating to a urinary catheter. Applying different coatings to different portions of the catheter will enable it to target regions of the ureter or kidney with a customized series of agents. For example, proximal portions of the catheter more closely contact the ureter and will benefit from more lubrication than regions placed in the kidney. Therefore, it would have been obvious to modify Liu and Nyman with the variable coating of Utas in order to deliver agents to specific regions of the urinary system. 

Allowable Subject Matter
Claims 13, 21-22, 79-82, 84, 86 and 87 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Li, Ya (CN 103203062 A), the closest art of record, discloses a coating comprising three layers, which include a lubricant and antimicrobial material (¶ [[0014] As shown in FIG. 2. in the outer wall coating 3 from orderly comprises … the outer antibacterial layer on the outer wall surface of the main body part 31, attached on the outer antibacterial layer comprises attaching the 32 and … outer lubricating layer 33). However, Li lacks a pH buffer and does not disclose a sublayer including first and second sublayers. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 39 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 23 of copending application 16/206389 to Erbey ‘389, II; John R. et al. (US 20190091442 A1, claims amended 28 October 2021). 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Regarding pending claim 1, Erbey ‘389 claims a coated and/or impregnated urinary catheter or urinary stent device (claim 1, urinary stent device), comprising: 
(a) a proximal portion and (b) a distal portion (claim 2, elongated tube comprising a proximal portion and a distal portion);
the distal portion comprising a retention portion (claim 2, a distal portion comprising a retention portion); 
that comprises at least one protected drainage hole(s), port(s) or perforation(s) (claim 1, a retention portion comprising a protective surface area and a protected surface area … one or more protected drainage holes, ports or perforations); 
wherein the retention portion is configured to establish an outer periphery or protective surface area that inhibits mucosal tissue from occluding the at least one protected drainage hole(s), port(s) or perforation(s) upon application of negative pressure through the catheter (claim 1, upon application of negative pressure to the catheter or stent, the protective surface area inhibits tissue of a urinary tract from occluding one or more protected drainage holes, ports or perforations of the catheter or stent); 
wherein at least a portion of the distal portion of the catheter or stent comprises at least one coating(s) and/or at least one impregnation(s); the at least one coating(s) and/or at least one impregnation(s) comprising at least one of lubricant(s), antimicrobial material(s), pH buffer(s) or anti-inflammatory material(s) (claim 1, a coating upon at least a portion of the protective surface area comprising a lubricant and an antimicrobial material). 
Erbey ‘389 does not explicitly claim that the retention portion comprises the one or more protected drainage hole(s), port(s) or perforation(s). However, it would have been obvious to arrange the drainage holes at the retention portion, since it is generally configured for placement in a target tissue where fluids gather. 

Regarding pending claim 39, Erbey ‘389 claims all limitations in patented claims 1, 2 and 23. Specifically, Erbey ‘389 claims a catheter with proximal and distal portions, a retention portion and protected drainage holes (claims 1, 2). Erbey ‘389 further claims a coating comprising at least one lubricant and at least one pH buffering material (claim 23, a coating upon at least a portion of the protective surface area comprising a lubricant and a pH buffering material). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781